DETAILED ACTION
Claims 1-20 are presented for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings received on 18 May 2021 are accepted.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US patent 11.016,470 B2 Marinov, et al. [herein “Marinov”] in view of Buonamici, F., et al. “Reverse engineering modeling methods and tools: a survey” Computer-Aided Design & Applications, DOI: 10.1080/16864360.2017.1397894 (2017) [herein “Buonamici”] (cited in IDS dated 27 October 2022).
Claim 1 recites “1. A computer-implemented method comprising: performing feature recognition.” Marinov column 4 lines 53-54 disclose “classical CAD surfaces, such as planes, cylinders.” Planes and cylinders are geometric primitives.
But Marinov does not explicitly disclose feature recognition; however, in analogous art of reconstructing CAD models, Buonamici page 5 section 3.2 right column second paragraph teaches “to classify scanned object surfaces into features of increasing complexity (i.e. planes, cylinders, cones, linear extrusions, spheres, tori, revolution surfaces).” Classifying into features of respective primitives is performing feature recognition.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Marinov and Buonamici. One having ordinary skill in the art would have found motivation to use classification of features to identify primitives into the system of converting mesh geometry into watertight BReps for the advantageous purpose that “allows the identification of point areas associated to a determined geometrical feature.” See Buonamici page 5 section 3.2 right column second paragraph. Furthermore, a form of segmentation of classification is required by Marinov in order to determine what are the regular geometrical shapes as compared to the “remaining portions of the mesh.” See Marinov column 6 lines 20-29.
Claim 1 further recites “and boundary-represented fitting for a given digital representation to classify a geometric primitive and a freeform surface based on a fitting tolerance criteria.” Marinov column 4 lines 53-54 disclose “classical CAD surfaces, such as planes, cylinders.” Planes and cylinders are geometric primitives.
Marinov column 6 lines 20-29 disclose:
the system 100 can include a 3D scanner (not shown) that scans a physical object 180 to generate a mesh representation of the physical object, and the CAD program(s) 116 can use this input mesh to generate the one or more modelled solids (e.g., B-Reps) by fitting regular geometrical shapes to the mesh, and the CAD program(s) 116 can use the systems and techniques described herein to convert remaining portions of the mesh (those portions that are too complex to be modeled using regular geometrical shapes) to a boundary representation format (e.g., B-Reps)
The generated mesh representation of the physical object which was scanned is a given digital representation. Fitting regular geometrical shapes to the mesh is fitting geometric primitives to respective features of the mesh. Converting the remaining portions of the mesh to a boundary representation (B-Rep) format is fitting a freeform surface.
Marinov column 10 lines 50-52 disclose “the algorithm can also bound the approximation error between M and S to a user-specified tolerance.” The user-specified tolerance is a fitting tolerance criteria.
Claim 1 further recites “parameterizing the geometric primitive and the freeform surface.” Fitting and converting the regular geometrical shapes and B-Reps is parameterizing the geometric primitives and the freeform surface. (Marinov column 6 lines 20-29 as discussed immediately above). The regular geometric shapes correspond with geometric primitives. The BReps correspond with a freeform surface.
Claim 1 further recites “and building an associative computer aided design (CAD) geometry using the parameterized geometric primitive and the parameterized freeform surface, wherein associativity is maintained between the digital geometry representation and the associative CAD geometry.” Marinov column 6 lines 20-29 disclose:
the system 100 can include a 3D scanner (not shown) that scans a physical object 180 to generate a mesh representation of the physical object, and the CAD program(s) 116 can use this input mesh to generate the one or more modelled solids (e.g., B-Reps) by fitting regular geometrical shapes to the mesh, and the CAD program(s) 116 can use the systems and techniques described herein to convert remaining portions of the mesh (those portions that are too complex to be modeled using regular geometrical shapes) to a boundary representation format (e.g., B-Reps)
Generating the modelled solids is building the CAD geometry.
Marinov column 6 lines 17-19 disclose “the mesh geometry will be associated with one or more modelled solids that are in a boundary representation format.” The mesh geometry being associated with respective modelled solid BReps is associativity being maintained between the digital mesh geometry and the associated CAD modeled solid geometry.
Claim 2 further recites “2. The computer-implemented method of claim 1, wherein parameterizing the freeform surface comprises: defining movable control points on a static surface.” Marinov column 13 lines 25-31 disclose:
the approximation stage … can be solved first using an iteration of least-squares optimization and error-driven adaptive refinement. The refinement can also include a balancing component that propagates new knots to the surface interior where necessary to ensure the overall process stability. Once the boundary conditions are met, the boundary control points are frozen, and a similar process is carried out in the interior.
Freezing the boundary control points of the T-NURCC surface is defining a static surface. The adaptive refinement is moving respective control points in the optimization.
Claim 2 further recites “and updating coordinates for at least one of the movable control points responsive to one or more of the moveable control points being moved.” Marinov column 13 lines 25-31 disclose:
the approximation stage … can be solved first using an iteration of least-squares optimization and error-driven adaptive refinement. The refinement can also include a balancing component that propagates new knots to the surface interior where necessary to ensure the overall process stability. Once the boundary conditions are met, the boundary control points are frozen, and a similar process is carried out in the interior.
The refinement is moving respective control points. Furthermore, new knots are updated control points.
Claim 3 further recites “3. The computer-implemented method of claim 2, further comprising: defining a first curve through a first of the moveable control points and a second of the movable control points.” Marinov column 13 lines 10-12 disclose “In the first stage, a                 
                    
                        
                            C
                        
                        
                            0
                        
                    
                
             quad patch network                 
                    
                        
                            M
                        
                        ~
                    
                
             is constructed that seamlessly combines the mesh M with the B-Rep boundary curves {                
                    
                        
                            C
                        
                        
                            i
                        
                    
                
            }.” Each smooth curve                 
                    
                        
                            C
                        
                        
                            i
                        
                    
                
             is a respective curve for each index i.
Claim 4 further recites “4. The computer-implemented method of claim 3, further comprising: defining a second curve through a third of the moveable control points and a fourth of the movable control points.” Marinov column 13 lines 10-12 disclose “In the first stage, a                 
                    
                        
                            C
                        
                        
                            0
                        
                    
                
             quad patch network                 
                    
                        
                            M
                        
                        ~
                    
                
             is constructed that seamlessly combines the mesh M with the B-Rep boundary curves {                
                    
                        
                            C
                        
                        
                            i
                        
                    
                
            }.” Each smooth curve                 
                    
                        
                            C
                        
                        
                            i
                        
                    
                
             is a respective curve for each index i. Of the plurality of smooth curves at least one of the                 
                    
                        
                            C
                        
                        
                            i
                        
                    
                
             is a second curve.
Claim 4 further recites “and generating a surface based at least in part on the first curve and the second curve.” Marinov column 15 lines 61-65 disclose “initial locally refinable smooth surface representations (e.g., T-NURCCs, T-splines, LR B-splines, or hierarchical B-splines) are constructed 505 based on the quad patch network. For example, the initial quad control mesh for the output surface.” The quad control mesh is at least a first and second curve. The refinable smooth surface is a generated surface. See further Marinov column 13 lines 21 et seq. “second stage” of defining T-NURCC surface.
Claim 5 further recites “5. The computer-implemented method of claim 1, wherein parameterizing the freeform surface comprises: modifying a surface based on control points or curves through the control points that shift with respect to an original geometry.” Marinov column 13 lines 25-31 disclose:
the approximation stage … can be solved first using an iteration of least-squares optimization and error-driven adaptive refinement. The refinement can also include a balancing component that propagates new knots to the surface interior where necessary to ensure the overall process stability. Once the boundary conditions are met, the boundary control points are frozen, and a similar process is carried out in the interior.
Error driven adaptive refinement is modifying the surface with respect to an original geometry. The error is defined by the original geometry. See further Marinov column 13 lines 40-44 “achieves the required boundary accuracy.”
Claim 6 further recites “6. The computer-implemented method of claim 1, wherein parameterizing the freeform surface comprises subdivision modeling.” Marinov column 8 lines 4-8 disclose “This mesh portion 136 is then converted into the boundary representation format (e.g., B-Rep, T-spline, subdivision surface, and/or other computer 3D modelling formats) and connected to the modelled solids portion 134 to form a watertight model 132.” Converting into a subdivision surface is subdivision modeling.
Claim 7 further recites “7. The computer-implemented method of claim 1, wherein the geometric primitive is selected from a set of known geometric primitives.” Marinov column 4 lines 53-54 disclose “classical CAD surfaces, such as planes, cylinders.” Planes and cylinders are a set of geometric primitives.
Claim 8 further recites “8. The computer-implemented method of claim 7, wherein the set of known geometric primitives comprises planes, cylinders, cones, or spheres.” From the above list of alternatives the Examiner is selecting “planes.”
Marinov column 4 lines 53-54 disclose “classical CAD surfaces, such as planes, cylinders.” Planes and cylinders are geometric primitives.
Claim 9 recites “9. A system comprising: a memory comprising computer readable instructions; and a processing device for executing the computer readable instructions, the computer readable instructions controlling the processing device.” Marinov column 5 line 67 to column 6 line 1 discloses “A computer 110 includes a processor 112 and a memory 114.”
Claim 9 further recites “to perform operations comprising: performing feature recognition.” Marinov column 4 lines 53-54 disclose “classical CAD surfaces, such as planes, cylinders.” Planes and cylinders are geometric primitives.
But Marinov does not explicitly disclose feature recognition; however, in analogous art of reconstructing CAD models, Buonamici page 5 section 3.2 right column second paragraph teaches “to classify scanned object surfaces into features of increasing complexity (i.e. planes, cylinders, cones, linear extrusions, spheres, tori, revolution surfaces).” Classifying into features of respective primitives is performing feature recognition.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Marinov and Buonamici. One having ordinary skill in the art would have found motivation to use classification of features to identify primitives into the system of converting mesh geometry into watertight BReps for the advantageous purpose that “allows the identification of point areas associated to a determined geometrical feature.” See Buonamici page 5 section 3.2 right column second paragraph. Furthermore, a form of segmentation of classification is required by Marinov in order to determine what are the regular geometrical shapes as compared to the “remaining portions of the mesh.” See Marinov column 6 lines 20-29.
Claim 9 further recites “and boundary-represented fitting for a given digital geometry representation to identify a geometric primitive and a freeform surface.” Marinov column 4 lines 53-54 disclose “classical CAD surfaces, such as planes, cylinders.” Planes and cylinders are geometric primitives.
Marinov column 6 lines 20-29 disclose:
the system 100 can include a 3D scanner (not shown) that scans a physical object 180 to generate a mesh representation of the physical object, and the CAD program(s) 116 can use this input mesh to generate the one or more modelled solids (e.g., B-Reps) by fitting regular geometrical shapes to the mesh, and the CAD program(s) 116 can use the systems and techniques described herein to convert remaining portions of the mesh (those portions that are too complex to be modeled using regular geometrical shapes) to a boundary representation format (e.g., B-Reps)
The generated mesh representation of the physical object which was scanned is a given digital representation. Fitting regular geometrical shapes to the mesh is fitting geometric primitives to respective features of the mesh. Converting the remaining portions of the mesh to a boundary representation (B-Rep) format is fitting a freeform surface.
Marinov column 10 lines 50-52 disclose “the algorithm can also bound the approximation error between M and S to a user-specified tolerance.” The user-specified tolerance is a fitting tolerance criteria.
Claim 9 further recites “parameterizing the geometric primitive and the freeform surface.” Fitting and converting the regular geometrical shapes and B-Reps is parameterizing the geometric primitives and the freeform surface. (Marinov column 6 lines 20-29 as discussed immediately above). The regular geometric shapes correspond with geometric primitives. The BReps correspond with a freeform surface.
Claim 9 further recites “and building an associative computer aided design (CAD) geometry using the parameterized geometric primitive and the parameterized freeform surface, wherein associativity is maintained between the digital geometry representation and the associative CAD geometry.” Marinov column 6 lines 20-29 disclose:
the system 100 can include a 3D scanner (not shown) that scans a physical object 180 to generate a mesh representation of the physical object, and the CAD program(s) 116 can use this input mesh to generate the one or more modelled solids (e.g., B-Reps) by fitting regular geometrical shapes to the mesh, and the CAD program(s) 116 can use the systems and techniques described herein to convert remaining portions of the mesh (those portions that are too complex to be modeled using regular geometrical shapes) to a boundary representation format (e.g., B-Reps)
Generating the modelled solids is building the CAD geometry.
Marinov column 6 lines 17-19 disclose “the mesh geometry will be associated with one or more modelled solids that are in a boundary representation format.” The mesh geometry being associated with respective modelled solid BReps is associativity being maintained between the digital mesh geometry and the associated CAD modeled solid geometry.
Dependent claims 10-15 are substantially similar to claims 2-7 above and are rejected for the same reasons.
Claim 16 recites “16. A computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor.” The claim language “computer readable storage medium” is interpreted in light of Specification [0073].
Marinov column 5 line 67 to column 6 line 1 discloses “A computer 110 includes a processor 112 and a memory 114.”
Claim 16 further recites “to cause the processor to perform operations comprising: performing feature recognition.” Marinov column 4 lines 53-54 disclose “classical CAD surfaces, such as planes, cylinders.” Planes and cylinders are geometric primitives.
But Marinov does not explicitly disclose feature recognition; however, in analogous art of reconstructing CAD models, Buonamici page 5 section 3.2 right column second paragraph teaches “to classify scanned object surfaces into features of increasing complexity (i.e. planes, cylinders, cones, linear extrusions, spheres, tori, revolution surfaces).” Classifying into features of respective primitives is performing feature recognition.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Marinov and Buonamici. One having ordinary skill in the art would have found motivation to use classification of features to identify primitives into the system of converting mesh geometry into watertight BReps for the advantageous purpose that “allows the identification of point areas associated to a determined geometrical feature.” See Buonamici page 5 section 3.2 right column second paragraph. Furthermore, a form of segmentation of classification is required by Marinov in order to determine what are the regular geometrical shapes as compared to the “remaining portions of the mesh.” See Marinov column 6 lines 20-29.
Claim 16 further recites “and boundary-represented fitting for a given digital geometry representation to identify a geometric primitive and a freeform surface.” Marinov column 4 lines 53-54 disclose “classical CAD surfaces, such as planes, cylinders.” Planes and cylinders are geometric primitives.
Marinov column 6 lines 20-29 disclose:
the system 100 can include a 3D scanner (not shown) that scans a physical object 180 to generate a mesh representation of the physical object, and the CAD program(s) 116 can use this input mesh to generate the one or more modelled solids (e.g., B-Reps) by fitting regular geometrical shapes to the mesh, and the CAD program(s) 116 can use the systems and techniques described herein to convert remaining portions of the mesh (those portions that are too complex to be modeled using regular geometrical shapes) to a boundary representation format (e.g., B-Reps)
The generated mesh representation of the physical object which was scanned is a given digital representation. Fitting regular geometrical shapes to the mesh is fitting geometric primitives to respective features of the mesh. Converting the remaining portions of the mesh to a boundary representation (B-Rep) format is fitting a freeform surface.
Marinov column 10 lines 50-52 disclose “the algorithm can also bound the approximation error between M and S to a user-specified tolerance.” The user-specified tolerance is a fitting tolerance criteria.
Claim 16 further recites “parameterizing the geometric primitive and the freeform surface.” Fitting and converting the regular geometrical shapes and B-Reps is parameterizing the geometric primitives and the freeform surface. (Marinov column 6 lines 20-29 as discussed immediately above). The regular geometric shapes correspond with geometric primitives. The BReps correspond with a freeform surface.
Claim 16 further recites “and building an associative computer aided design (CAD) geometry using the parameterized geometric primitive and the parameterized freeform surface, wherein associativity is maintained between the digital geometry representation and the associative CAD geometry.” Marinov column 6 lines 20-29 disclose:
the system 100 can include a 3D scanner (not shown) that scans a physical object 180 to generate a mesh representation of the physical object, and the CAD program(s) 116 can use this input mesh to generate the one or more modelled solids (e.g., B-Reps) by fitting regular geometrical shapes to the mesh, and the CAD program(s) 116 can use the systems and techniques described herein to convert remaining portions of the mesh (those portions that are too complex to be modeled using regular geometrical shapes) to a boundary representation format (e.g., B-Reps)
Generating the modelled solids is building the CAD geometry.
Marinov column 6 lines 17-19 disclose “the mesh geometry will be associated with one or more modelled solids that are in a boundary representation format.” The mesh geometry being associated with respective modelled solid BReps is associativity being maintained between the digital mesh geometry and the associated CAD modeled solid geometry.
Dependent claims 17-20 are substantially similar to claims 2-5 above and are rejected for the same reasons.
Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2021/0150078 A1 Ramanath; Vinay et al.
teaches
Reconstructing an Object
US 10083264 B1 Orbay; Gunay et al.

Implicit surface modeling
US 10296664 B2 Sheng; Xuejun et al.

Scalable and precise fitting of NURBS surfaces to large-size mesh representations
US 2020/0320228 A1 Lupas; Dan Mircea

Hybrid Surface Modelling with Subdivision Surfaces and NURBS Surfaces
US 7821513 B2 Bae; Seockhoon et al.

Analyzing modeling accuracy while performing reverse engineering with 3D scan data
Thompson, W., et al. “Feature-Based Reverse Engineering of Mechanical Parts” IEEE Transactions on Robotics & Automation, vol. 15, no. 1 (1999)

Technology background;
Recognizing planar surfaces, holes, and extruded profiles.
Litke, N., et al. “Fitting Subdivision Surfaces” IEEE Visualization (2001)

Subdivision; Fitting surfaces with interpolation; cross-section curves; local adaptation. Manipulating a model using control points from the original surface (section 4 “data fitting” example)
Durupt, A., et al. “A new reverse engineering process, the combination between the knowledge extraction and the geometrical recognition techniques” IEEE Int’l Conf. on Computers & Industrial Engineering (2009)

Feature recognition; planar, cylindrical, and conical surfaces; functional requirements for a machine to be manufactured.
Abdulghafour, A. & Hassan, A. “Feature Recognition of Freeform Surfaces for CAD/CAM Integration” IEEE Int’l Conf. on Electrical Control & Instrumentation Engineering (2019)

Subdivision; primitive shape detection; feature recognition; and freeform features. NURBS


Examiner respectfully requests, in response to this Office action, support is shown for language added to any original claims on amendment and any new claims. Indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections.  See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jay B Hann whose telephone number is (571)272-3330. The examiner can normally be reached M-F 10am-7pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571)272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jay Hann/Primary Examiner, Art Unit 2148                                                                                                                                                                                                        17 December 2022